        Case 2:19-cv-00519-GAM Document 159 Filed 08/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :
                                            :
       v.                                   :      CIVIL ACTION NO. 19-519
                                            :
SAFEHOUSE                                   :
A PENNSYLVANIA NONPROFIT                    :
CORPORATION                                 :

                                         ORDER

       This 23rd day of August, 2021, it is hereby ORDERED that a status conference call is

scheduled for Friday, September 17, 2021, at 10:00 a.m. Defense counsel is requested to

initiate the call with opposing counsel and then call Chambers at 267-299-7301.




                                                     /s/ Gerald Austin McHugh
                                                   United States District Judge
